﻿First of all I wish to thank the President of the
fifty-sixth session of the General Assembly, His
Excellency Mr. Han Seung-soo, for the masterful way
in which he accomplished his work. I would also like
to thank the members of his Bureau. Significant
progress was made during the session we recently
finished. One item in particular concerns us as it
involves the conduct and revitalization of our
proceedings.
Secondly, I would like to take this opportunity to
welcome the decision of the Secretary-General to
appoint, as of 12 September 2002, Mr. Sergio Vieira de
Mello to succeed Her Excellency Mrs. Mary Robinson
as United Nations High Commissioner for Human
Rights. My Government has always appreciated Mrs.
Robinson's wholehearted commitment and knows it
can count on Mr. Vieira de Mello, who has many times
shown his competence and his dedication to the
Organization, to show just as much commitment in
promoting and protecting human rights.
I am very pleased at the outset of the fifty-
seventh session of the General Assembly to
congratulate Mr. Jan Kavan on his election to the
presidency both on my own account and on behalf of
the highest authorities of my country, as well as to
congratulate all the members of the Bureau. I pledge
the full support and cooperation of the delegation of
Monaco to help them complete their important work.
One year ago, an attack, as vile as it was
cowardly, struck the United States of America. That
day its instigators and perpetrators placed themselves
not only outside of the law, but outside humanity,
outside of the universal fundamental values and
principles that inspire our nations and guide the ethical,
political, economic and social progress of States. That
wanton act provoked an unprecedented reaction from
the international community. It unanimously gave the
members of the Security Council and the General
Assembly sophisticated means to fight terrorism in all
its forms, including by cutting off its financial
resources.
The Principality of Monaco participated in this
fight with determination in response to requests by the
Security Council and its Counter-Terrorism Committee.
In broadening information exchange with other States,
both bilaterally and multilaterally, we established or
strengthened monitoring and surveillance measures
which were necessary in the of legislative, regulatory,
and judicial spheres.
On 10 November 2001 I personally signed the
International Convention for the Suppression of the
Financing of Terrorism, which entered into force in
Monaco on 8 April 2002, and our Permanent
Representative to the United Nations, on instructions
from my father, the Sovereign Prince, signed on 24
June 2002 Protocol Against the Illicit Manufacturing of
Trafficking in Firearms, Their Parts and Components
and Ammunition, supplementing the United Nations
Convention against Transnational Organized Crime.
The Principality of Monaco, in fact, is or will be
a party to all major universal and regional instruments
designed to strengthen cooperation among nations to
fight against terrorism. This has greatly enhanced our
cooperation with other States.
In that regard I must make reference to a law
which was adopted unanimously last June by our
National Council, the parliament of Monaco, and
which entered into force on 8 August 2002. This law
amends, strengthens and supplements the existing law
on the involvement of financial entities in the fight
against money-laundering and financing terrorism. The
text takes into account Monaco's undertakings as a
United Nations Member State as well as measures
anticipated by competent bodies such as the Financial
Action Task Force.
Also on 8 August 2002, the authorities of my
country were happy to have implemented the Council
of Europe Convention on Laundering, Search, Seizure
and Confiscation of the Proceeds from Crime, even
though the Principality of Monaco, while fervently
hoping to be so, is not yet a member of that noble
European institution. I also wish to note the speed and
relevance of my country's response, especially since
8

our country is sometimes subjected to unjustified and
incorrect criticism in this area.
While terrorist threats persist and while civilian
populations continue, unfortunately, to be subjected to
the yoke of terror, the origin and form of this plague
seem now to be better understood and under greater
control. Measures, both national and international,
have been implemented with the help of the Security
Council and its Counter-Terrorism Committee (CTC)
and seem to be yielding encouraging results. The
strengthening and broadening of the mandate of the
Terrorism Prevention Branch, as the Secretary-General
has proposed in the report requested by our Assembly,
seems to meet all of the conditions we need to upgrade
the fight against terrorism, not only by allowing us to
bolster cooperation among United Nations Member
States, but also by providing enhanced technical
assistance to countries that ask for it.
Thanks to a prompt and effective international
reaction, Afghanistan, for too long a home to terrorists,
has regained its freedom. Its new provisional
Government, which emerged from the traditional
assembly, the Loya Jerga, last June, has endeavoured,
particularly with the help of our Organization, to
rebuild the country and to establish a democratic
political regime. We wish it full success.
Another area of satisfaction on the part of the
international community is the nuclear disarmament
agreement that was adopted last May by the two great
Powers, the United States of America and the Russian
Federation. Other events in the world are also hopeful.
The Republic of Sierra Leone and the Republic of
Angola are taking steps towards recovery in a peaceful
and democratic spirit. Encouraging signs of hope are
seen everywhere. In Africa, we again fervently hope
for the success of the peace initiatives in Burundi and
in the Democratic Republic of the Congo (DRC). A
calming of the situation in the Sudan is also of great
interest to us.
The Organization of African Unity (OAU), which
became the African Union last July, has played an
invaluable role in reinforcing harmony between
African peoples. We are following this undertaking
with intense interest, as it took on a new dimension this
year. We take this opportunity to address to His
Excellency, Mr. Amara Essy, Interim Chairperson of
the Commission of the African Union, our sincere
congratulations and encouragements.
In Latin America, we see with hope that some
countries, whose economic and financial conditions
were once in bad shape, are in the process of recovery,
thanks in particular to the help of international
financial institutions.
In Asia, finally, the prudence shown by the
leaders of India and Pakistan over the border disputes
has led to the reduction of tension in Kashmir. We are
sincerely grateful for this. This is an excellent step,
similarly to the one taken by Sri Lanka, which has
renewed the dialogue with the Tamil separatists so as to
put an end to too much suffering.
Another source of satisfaction is Timor-Leste,
which with the effective and valuable help of our
Organization was able to successfully achieve
independence and acquire political and financial
structures that are crucial to its development. We are
therefore happy to welcome very soon, the Democratic
Republic of Timor-Leste to the United Nations. We are
also quite happy to welcome the admission of the
Swiss Confederation as a Member State.
Switzerland has always been, particularly since
the creation of the League of Nations in Geneva, a
steadfast participant in the international promotion of
peace, human rights and humanitarian protection. Our
congratulations and wishes for success and prosperity
are formulated to those two States, to their leaders and
to their people.
The United Nations needs them more than ever
now, and also needs all the good will and talent
possible to meet the high ambitions that we set for
ourselves when the Organization was created,
ambitions renewed firmly and solemnly at the
Millennium Summit, as well as during the large
international meetings that followed.
My country is committed to implementing the
action plans adopted during those exceptional
meetings. Our special session on children and the
second World Assembly on Ageing have tangibly
changed the perception that the international
community had of children and seniors. Both must
become actors who are more integrated and active
within our societies.
While deciding to increase its voluntary
contributions to the large programmes of the United
Nations aimed at development and the protection of the
environment, the Government of Monaco has at the
9

same time decided to concentrate its efforts on specific
areas and specific regions. The Mediterranean region is
an example of our fight against marine pollution that
aims to save regional flora and fauna. My Government,
whether through its Office for International
Cooperation for Development and the Environment, or
through non-governmental organizations (NGOs),
which are numerous and active in Monaco, is
encouraging the implementation of specific projects,
projects that are essentially ecological in nature,
depending often on the availability of micro-credits.
As regards the Mediterranean Sea, next 10
December we will be celebrating the twentieth
anniversary of the United Nations Convention on the
Law of the Sea (UNCLOS). It was indeed on 10
December 1982 that that text was open for ratification
by States at Montego Bay in Jamaica. It was the result
of almost 15 years of negotiations, which we will
solemnly celebrate on this coming occasion.
There are particularly difficult times, such as the
present moment, when the status quo is not good
enough, times when we must show determination in
order to bring innovative ideas to meet the fundamental
changes going on throughout the world. The Secretary-
General, whose dynamic nature and wisdom we
appreciate, mentions this in his report on the follow-up
to the major conferences organized by the United
Nations at different summits, including the Millennium
Summit. The report is important and timely.
The substantive session of the Economic and
Social Council in July also confirmed the need for such
steps. The Ministerial Declaration, adopted on that
occasion, focuses usefully on the importance of
developing human resources, protecting health, and
providing education, particularly for young girls, and
focuses on their contributions to development.
 I would like to commend the President and the
Bureau of the Council. His Excellency Mr. Ivan
Simonović, its President and the Permanent
Representative of Croatia, and the other Members of
the Bureau have all toiled with competence and great
skill in order to guarantee the success of the Council's
work.
During the high-level debates, some trends
emerged that our Government believes are essential.
For example, there is the choice of a governance that
allows us to establish true partnerships that depend
mostly on the human resources of developing countries
themselves, as well as on businesses and civil society.
Yesterday's high-level plenary meeting of the
General Assembly produced solemn and excellent
results and enabled us to gain a better understanding of
the character and the imperatives of the New
Partnership for Africa's Development (NEPAD), which
undoubtedly offers real prospects for mobilizing
resources for Africa and integrating it into the world
economy. The establishment by the Economic and
Social Council of an ad hoc advisory group for African
countries emerging from conflict is a step that we are
also following. Without political stability, there can be
no guaranteed sustainable development.
The concept of a culture of protection' advanced
by the Secretary-General, with regard to special
economic assistance, humanitarian aid, and help in
natural disasters, provides the advantage of associating
in a single thrust preventive action and priority
assistance to the communities affected. We appreciate
the principle and the scope of this activity.
In the aftermath of conflicts and crises, the link
between humanitarian action and long-term
developments is crucial for the success of any national
reconstruction programme. Public meetings of the
Security Council dedicated to such matters provide an
opportunity to emphasize, with the necessary impact,
the importance of such measures.
The World Summit on Sustainable Development
(WSSD), which has just finished in Johannesburg and
in which I participated, reminded us of the essential
concerns for the future. The Monterrey consensus was
confirmed, stressing the fact that there can now be no
stable and balanced development without serious
interdisciplinary thought and innovative ideas based on
a genuine will to protect our environment and to
respect the natural resources of our planet, including
sea resources and non-renewable natural resources, by
ensuring that we share them fairly and reasonably.
The Summit confirmed and strengthened the
principles proclaimed 10 years ago during the United
Nations Conference on Environment and Development,
held at Rio.
I will not reiterate my country's positions and
initiatives on these questions, as I discussed them at
length at Johannesburg. I should like to reaffirm,
however, that the Government of the Principality of
10

Monaco is determined to respect the commitments it
undertook on that occasion.
The international community must continue to
work tirelessly in the combat against AIDS and in the
fight against many endemic diseases, which, in some
parts of the world, are major obstacles to development
and progress. In response to the appeal launched by our
Secretary-General, my Government has decided this
year and for the next two years to make a substantial
exceptional contribution to the Joint United Nations
Programme on HIV/AIDS.
If we want globalization, in particular economic
globalization, to be of benefit to all, it will have to be
rooted to a greater extent  and we all are aware of
this  in a type of development that ignores neither
the basic needs of human beings nor the values of
justice, morality and equity, to which we all attach
particular value.
In speaking of the fundamental principle of
justice and of the moral values which have inspired our
Organization so profoundly, I should like to reiterate
how warmly we welcomed the recent entry into force
of the Rome Statute of the International Criminal
Court. The first Assembly of States Parties to the Rome
Statute has just been held, under the eminent
presidency of His Royal Highness Prince Zeid Ra'ad
Zeid Al-Hussein, Permanent Representative of the
Hashemite Kingdom of Jordan. Decisive and specific
steps were taken on that occasion.
I should like to close by appealing to the peoples
of Israel and Palestine to put an end to the violence and
to overcome their rancour and resentments. A shared
heritage and the belief in a future of coexistence
represent the underpinnings of a dialogue leading to
peace.



